Per Curiam,
The first assignment of error is to the refusal of the defendants’ point that under all the evidence the verdict must be in their favor; the second to the answer to a point that if the jury found certain facts the defendants could not be convicted of criminal conspiracy; and the third to certain instructions given in the general charge. They all involve questions arising upon the evidence, and, *219therefore, in the absence of exception before verdict, the answers and instructions are not subject to review on appeal: Curtis v. Winston, 186 Pa. 492; Sibley v. Robertson, 212 Pa. 24; Guemple v. Philadelphia Rapid Transit Co., 224 Pa. 327; Petri v. Carracciolo, 33 Pa. Superior Ct. 312. The record fails to show anywhere that an exception was taken either to the charge or the answers to the .points, and of course we must be guided by the record. It follows that the judgment should be affirmed or the appeal quashed. Following the precedent in Curtis v. Winston, we adopt the latter course.
The appeal is quashed.